DETAILED ACTION
“Eccentric Second Connecting Rod Subassembly”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim because the examined application claim is either anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,744,550. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 the of the patent "anticipates" claim 10 of the application.  Accordingly, the application claim is not patentably distinct from the patent claim. Here, the more specific patent claims encompass the broader application claim.  Following the rationale of In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Grammatical Errors --
In claim 1, line 2: “a pivoting, first end” Examiner suggests “a pivoting first end”
In claim 1, line 3: “a moving, second end” Examiner suggests “a moving second end”
In claim 11, line 3: “a pivoting, first end” Examiner suggests “a pivoting first end”
In claim 11, line 4: “a moving, second end” Examiner suggests “a moving second end”
Antecedent Basis --
In claim 1, line 5: “settable shape” Examiner suggests “a settable shape”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6, and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the recitation “said settable shape mounting lugs have a substantially mirrored shape” renders the scope of the claim indefinite. The term "substantially" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How are two lugs a substantially mirrored shape? Should the lugs be identical? How much deviation in the shape of one lug relative to the other is acceptable within the scope of the claim?
Regarding claims 4 and 8, the recitation “said settable shape mounting lugs are generally planar” renders the scope of the claims indefinite. The term "generally" in claim is a relative term which is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is a "generally planar component”? Does it have flat sides? Is it thin? What degree of non-planar shape is acceptable in the scope of the term “generally planar”?
Claims 5-6 and 9 are rejected for depending upon rejected claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Egerton et al (US 2010/0296897; hereafter Egerton) in view of Oliver (US 4,538,336).
Examiner notes that the Applicant has set forth a definition for the term “settable shape mounting component” on page 30 of the Specification: “as used herein, a ''settable shape mounting component" means a mounting including components with “rotatably congruent shapes." As used herein, “rotatably congruent shapes means shapes that can be rotated less than 360 degrees about an axis and appear the same as the original orientation.”
Regarding Claim 1:

Egerton teaches: a bodymaker (fig. 1), said bodymaker including a reciprocating swing lever (11), said swing lever including a pivoting first end (12) and a moving second end (annotated figure 1); said swing lever second end including a settable shape mounting first component (annotated fig. 3: “Shape Mounting First Component”), said connection rod coupling assembly comprising:
a connection rod (10), said connection rod (10) including a first end and a second end;
said connection rod first end including a first rotational coupling (annotated fig. 1);
said connection rod second end including a second rotational coupling (annotated fig. 1);
said connection rod second end second rotational coupling [is] rotatably coupled to said carriage rotational coupling (as shown); and
wherein said ram body (4) distal end (at 7) is disposed a selected distance from said swing lever second end (as shown; changes in this distance are discussed in ¶68).
Egerton does not disclose: a connection rod coupling assembly comprising: 
a settable shape mounting second component having a lateral, primary axis;
a bearing assembly including a bearing assembly body;
said bearing assembly body including a substantially cylindrical outer surface and a center axis; and
said bearing assembly body center axis is offset relative to the settable shape mounting second component primary axis.
However, Egerton teaches: that changing the stroke length of the ram of a bodymaker is desirable in order to utilize a single machine to make can bodies of different sizes (Para. 1 and 3-4). Egerton solves this problem by incorporating a connection rod coupling assembly (25/29/30; fig. 2) which adjustably couples connecting rod (21) to swing lever (11) in order to change the stroke length of the ram (4, ¶32).
Oliver discloses: a connection rod coupling assembly (10, fig 1), said connection rod coupling assembly structured to adjustably couple a connection rod (86) first end first rotational coupling to the end of a component (18). Oliver teaches that this coupling assembly allows for easy adjustment of the eccentricity of the connection rod (86, col. 1, lines 16-29) thereby changing the stroke length of the connecting rod (col. 4, lines 11-18). Oliver further teaches that said connection rod coupling assembly (10, fig. 1) includes a settable shape mounting second component (annotated fig. 1: "first lug"/"second lug"), and a bearing assembly (40); said settable shape mounting second component having a lateral, primary axis (24); said bearing assembly including a bearing assembly body (42/44); said bearing assembly body (42/44) including a substantially cylindrical outer surface (as shown) and a center axis (48; col. 3, lines 24-28) and said bearing assembly body center axis (60) is offset relative to the settable shape-mounting second component primary axis (48, as shown in fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the ram assembly of Egerton to include a connection rod coupling assembly structured to adjustably couple said connection rod first end first rotational coupling to said swing lever second end, and having the features disclosed by Oliver.
One of ordinary skill in the art would have considered different ways of incorporating a connection rod coupling assembly, coupled to a swing lever, to change the stroke length of a bodymaker ram through the teachings of Egerton and Oliver. While Egerton utilizes a connection rod coupling assembly at the medial portion of the swing lever, Oliver discloses a connection rod coupling assembly that changes the stroke length of a driven connection rod (86) at the interface between the connection rod and the driving mechanism (corresponding to the second end of the swing lever of Egerton). Oliver’s connection rod coupling assembly offers greater versatility than that of Egerton, as any position between the maximum and minimum eccentricity limits may be selected by an operator without fully disconnecting any components (Oliver: col. 1, lines 16-29 and col. 4, lines 4-18). After reviewing the disclosures of Egerton and Oliver, one of ordinary skill in the art would consider incorporating the connection rod coupling assembly of Oliver into the ram assembly of Egerton in order to adjust the stroke length of the ram to a greater number of positions, as taught by Oliver (col. 1, lines 40-43). Through the course of routing engineering experimentation and practice, one of ordinary skill in the art would choose which rotational coupling of the swing lever of Egerton to replace with the connection rod coupling assembly of Oliver; incorporating the coupling assembly at the interface between Egerton’s swing lever (11) and connection rod (10) would allow for adjustment of the ram stroke length at two locations and allow for even greater versatility of the bodymaker. 
 
    PNG
    media_image1.png
    414
    427
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    453
    436
    media_image2.png
    Greyscale

Regarding Claim 2:
Egerton in view of Oliver teaches: the assembly of claim 1.
Egerton further teaches: wherein said swing lever second end settable shape mounting first component (annotated fig. 1) includes two settable shape cavities (as shown).
Oliver further teaches: wherein said settable shape mounting second component includes a first lug (annotated fig. 1) and a second lug (annotated); and
each settable shape mounting lug [is] shaped to correspond to an associated settable shape cavity (as shown, the first and second lugs correspond to the settable shape mounting cavities of structures 14 and 16).
Examiner notes that when Egerton is modified in view of Oliver - as detailed in reference to claim 1, above - the combination teaches this claim limitation.

    PNG
    media_image3.png
    289
    438
    media_image3.png
    Greyscale


Regarding Claim 3:
Egerton in view of Oliver teaches: the ram assembly of Claim 2.
Oliver further teaches: wherein said settable shape mounting lugs (annotated fig. 1) have a substantially mirrored shape (as shown).
Examiner notes that when Egerton is modified in view of Oliver - as detailed in reference to claim 1, above - the combination teaches this claim limitation.
 Regarding Claim 4:
Egerton in view of Oliver teaches: the ram assembly of Claim 12.
Oliver further teaches: wherein said settable shape mounting lugs (annotated fig. 1) are generally planar (as shown).
Examiner notes that when Egerton is modified in view of Oliver - as detailed in reference to claim 1, above - the combination teaches this claim limitation.
 Regarding Claim 5:
Egerton in view of Oliver teaches: the ram assembly of Claim 4
Egerton and Oliver do not disclose: wherein said settable shape mounting lugs are regular convex polygonal lugs.
 Examiner notes that Applicant has recited criticality to suggest that utilizing lugs with of regular convex polygonal shape, as opposed to lugs with rotatable congruent shapes with thin portions such as “+” shaped lugs. However, the shortcomings of “+” shaped lugs are not present in the combination of Egerton and Oliver. Examiner notes that circular lugs, such as those of Oliver, are considered to be settable shape mounting components by Applicant’s definition - which requires rotational congruency. The Applicant has not positively set forth any criticality to suggest that using regular convex polygonal lugs results in an unexpected and advantageous result in comparison to using circular lugs - as taught by Oliver. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the lugs of Oliver in regular convex polygonal shapes. One of ordinary skill in the art would have been motivated to do this because changing the shape of essential components is considered to be an obvious modification which would be made by one of ordinary skill in the art through the course of routine engineering experimentation and practice. 
Regarding Claim 6:
Egerton in view of Oliver teaches: the ram assembly of Claim 4
Egerton and Oliver do not disclose: wherein said settable shape mounting lugs are octagonal lugs.
  Examiner notes that Applicant has recited criticality to suggest that utilizing lugs with of octagonal, as opposed to lugs with rotatable congruent shapes with thin portions such as “+” shaped lugs. However, the shortcomings of “+” shaped lugs are not present in the combination of Egerton and Oliver. Examiner notes that circular lugs, such as those of Oliver, are considered to be settable shape mounting components by Applicant’s definition - which requires rotational congruency. The Applicant has not positively set forth any criticality to suggest that using octagonal lugs results in an unexpected and advantageous result in comparison to using circular lugs - as taught by Oliver. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the lugs of Oliver in octagonal shapes. One of ordinary skill in the art would have been motivated to do this because changing the shape of essential components is considered to be an obvious modification which would be made by one of ordinary skill in the art through the course of routine engineering experimentation and practice. 
Regarding Claim 7:
Egerton in view of Oliver teaches: the ram assembly of Claim 2.
Oliver further teaches: wherein:
said settable shape mounting second component includes a bearing mounting (12/30, fig. 3);
said settable shape mounting second component bearing mounting (12/30) includes a generally cylindrical outer surface (as shown);
said settable shape mounting second component bearing mounting (12/30) extending between said settable shape mounting lugs (annotated fig. 1); and
said bearing assembly body (40/42) [is] coupled to said settable shape mounting second component bearing mounting (12/30; col. 3, lines 31-34).
Examiner notes that when Egerton is modified in view of Oliver - as detailed in reference to claim 1, above - the combination teaches this claim limitation. 
 Regarding Claim 8
Egerton in view of Oliver teaches: the ram assembly of Claim 2.
Oliver further teaches: wherein said settable shape mounting lugs (annotated fig. 1) are generally planar (as shown);
said settable shape mounting second component bearing mounting (12/30) includes. a generally cylindrical first portion (12) and a generally cylindrical second portion (30);
said settable shape mounting second component bearing mounting first portion (12) extending from, and generally perpendicular to the plane of, the first lug (annotated, as shown); and
said settable shape mounting second component bearing mounting second portion (30) extending from, and generally perpendicular to the plane of, the second lug (annotated, as shown).
Examiner notes that when Egerton is modified in view of Oliver - as detailed in reference to claim 1, above - the combination teaches this claim limitation
Regarding Claim 9:
Egerton in view of Oliver teaches: the ram assembly of Claim 8.
Oliver further teaches: wherein said first lug (annotated fig. 1) and said settable shape mounting second component bearing mounting first portion (12) define a passage (Examiner notes that the first lug has a passage which bearing mounting first portion (12 further) “defines” by passing therethrough);
said settable shape mounting second component bearing mounting second portion (30) defines a threaded bore (38B, fig. 3);
said settable shape mounting second component includes a threaded fastener (38A, fig. 3);
said settable shape mounting lugs (annotated fig. 1) [are] coupled by said settable shape mounting second component fastener (38A; Examiner notes that this claim limitation is very broad; the lugs are coupled to bearing mounting second portion (30) by bearing mounting first portion (12), fasteners (38A), and threaded bore (38B). No provision in the claim as presently recited specifies which component the lugs are coupled to)); and
said bearing assembly body (42/44) [is] coupled to said settable shape mounting second component bearing mounting (12/30; col. 3, lines 16-28).
 Examiner notes that when Egerton is modified in view of Oliver - as detailed in reference to claim 1, above - the combination teaches this claim limitation
Regarding Claim 10:
Egerton teaches: a bodymaker (fig. 1) comprising:
a reciprocating swing lever (11) including a pivoting first end (12) and a moving second end (annotated fig. 1);
said swing lever second end including a settable shape mounting first component (annotated fig. 3: “Shape Mounting First Component”);
a ram assembly including an elongated ram assembly body (4, fig. 1), a carriage (8), and a connection rod (10);
said ram assembly body (4) including a distal end (end connected to punch (7));
said carriage (8) including a rotational coupling and a ram assembly body mounting (¶25);
said ram assembly body (4) fixed to said carriage ram assembly body mounting (¶25);
said connection rod (10) including a first end and a second end;
said connection rod first end including a first rotational coupling (annotated fig. 1);
said connection rod second end including a second rotational coupling (annotated fig. 1);
said connection rod second end second rotational coupling [is] rotatably coupled to said carriage rotational coupling (as shown); and
wherein said ram body (4) distal end (at 7) is disposed a selected distance from said swing lever second end (as shown; changes in this distance are discussed in ¶68).
Egerton does not disclose: a connection rod coupling assembly, said connection rod coupling assembly structured to adjustably couple said connection rod first end first rotational coupling to said swing lever second end.
However, Egerton teaches: that changing the stroke length of the ram of a bodymaker is desirable in order to utilize a single machine to make can bodies of different sizes (Para. 1 and 3-4). Egerton solves this problem by incorporating a connection rod coupling assembly (25/29/30; fig. 2) which adjustably couples connecting rod (21) to swing lever (11) in order to change the stroke length of the ram (4, ¶32).
Oliver discloses: another connection rod coupling assembly (fig 1), said connection rod coupling assembly structured to adjustably couple a connection rod (86) first end first rotational coupling to the end of a component (18). Oliver teaches that this coupling assembly allows for easy adjustment of the eccentricity of the connection rod (86, col. 1, lines 16-29) thereby changing the stroke length of the connecting rod (col. 4, lines 11-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the ram assembly of Egerton to include a connection rod coupling assembly structured to adjustably couple said connection rod first end first rotational coupling to said swing lever second end. One of ordinary skill in the art would have considered different ways of incorporating a connection rod coupling assembly, coupled to a swing lever, to change the stroke length of a bodymaker ram through the teachings of Egerton and Oliver. While Egerton utilizes a connection rod coupling assembly at the medial portion of the swing lever, Oliver discloses a connection rod coupling assembly that changes the stroke length of a driven connection rod (86) at the interface between the connection rod and the driving mechanism (corresponding to the second end of the swing lever of Egerton). Oliver’s connection rod coupling assembly offers greater versatility than that of Egerton, as any position between the maximum and minimum eccentricity limits may be selected by an operator without fully disconnecting any components (Oliver: col. 1, lines 16-29 and col. 4, lines 4-18). After reviewing the disclosures of Egerton and Oliver, one of ordinary skill in the art would consider incorporating the connection rod coupling assembly of Oliver into the bodymaker of Egerton in order to adjust the stroke length of the ram to a greater number of positions, as taught by Oliver (col. 1, lines 40-43). Through the course of routing engineering experimentation and practice, one of ordinary skill in the art would choose which rotational coupling of the swing lever of Egerton to replace with the connection rod coupling assembly of Oliver; incorporating the coupling assembly at the interface between Egerton’s swing lever (11) and connection rod (10) would allow for adjustment of the ram stroke length at two locations and allow for even greater versatility of the bodymaker. 
Regarding Claim 11:
Egerton teaches: a method for adjusting the stroke range of a bodymaker ram assembly comprising:
providing a bodymaker (fig. 1) including: a reciprocating swing lever (11) including a pivoting first end (12) and a moving second end (annotated fig. 1); said swing lever second end including a settable shape mounting first component (annotated fig. 3: “Shape Mounting First Component”); a ram assembly including an elongated ram assembly body (4, fig. 1), a carriage (8), and a connection rod (10); said ram assembly body (4) including a distal end (end connected to punch (7)); said carriage (8) including a rotational coupling and a ram assembly body mounting (¶25); said ram assembly body (4) fixed to said carriage ram assembly body mounting (¶25); said connection rod (10) including a first end and a second end; said connection rod first end including a first rotational coupling (annotated fig. 1); said connection rod second end including a second rotational coupling (annotated fig. 1); said connection rod second end second rotational coupling [is] rotatably coupled to said carriage rotational coupling (as shown); and wherein said ram body (4) distal end (at 7) is disposed a selected distance from said swing lever second end (as shown; changes in this distance are discussed in ¶68).
Egerton does not disclose: a connection rod coupling assembly, said connection rod coupling assembly structured to adjustably couple said connection rod first end first rotational coupling to said swing lever second end.
However, Egerton teaches: that changing the stroke length of the ram of a bodymaker is desirable in order to utilize a single machine to make can bodies of different sizes (Para. 1 and 3-4). Egerton solves this problem by incorporating a connection rod coupling assembly (25/29/30; fig. 2) which adjustably couples connecting rod (21) to swing lever (11) in order to change the stroke length of the ram (4, ¶32).
Oliver discloses: another connection rod coupling assembly (fig 1), said connection rod coupling assembly structured to adjustably couple a connection rod (86) first end first rotational coupling to the end of a component (18). Oliver teaches that this coupling assembly allows for easy adjustment of the eccentricity of the connection rod (86, col. 1, lines 16-29) thereby changing the stroke length of the connecting rod (col. 4, lines 11-18). Oliver further teaches that said connection rod coupling assembly (10, fig. 1) includes a settable shape mounting second component (annotated fig. 1: "first lug"/"second lug"), and a bearing assembly (40); said settable shape mounting second component having a lateral, primary axis (24); said bearing assembly including a bearing assembly body (42/44); said bearing assembly body (42/44) including a substantially cylindrical outer surface (as shown) and a center axis (48; col. 3, lines 24-28) and said bearing assembly body center axis (60) is offset relative to the settable shape-mounting second component primary axis (48, as shown in fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the ram assembly of Egerton to include a connection rod coupling assembly structured to adjustably couple said connection rod first end first rotational coupling to said swing lever second end. One of ordinary skill in the art would have considered different ways of incorporating a connection rod coupling assembly, coupled to a swing lever, to change the stroke length of a bodymaker ram through the teachings of Egerton and Oliver. While Egerton utilizes a connection rod coupling assembly at the medial portion of the swing lever, Oliver discloses a connection rod coupling assembly that changes the stroke length of a driven connection rod (86) at the interface between the connection rod and the driving mechanism (corresponding to the second end of the swing lever of Egerton). Oliver’s connection rod coupling assembly offers greater versatility than that of Egerton, as any position between the maximum and minimum eccentricity limits may be selected by an operator without fully disconnecting any components (Oliver: col. 1, lines 16-29 and col. 4, lines 4-18). After reviewing the disclosures of Egerton and Oliver, one of ordinary skill in the art would consider incorporating the connection rod coupling assembly of Oliver into the bodymaker of Egerton in order to adjust the stroke length of the ram to a greater number of positions, as taught by Oliver (col. 1, lines 40-43). Through the course of routing engineering experimentation and practice, one of ordinary skill in the art would choose which rotational coupling of the swing lever of Egerton to replace with the connection rod coupling assembly of Oliver; incorporating the coupling assembly at the interface between Egerton’s swing lever (11) and connection rod (10) would allow for adjustment of the ram stroke length at two locations and allow for even greater versatility of the bodymaker. 
Egerton further teaches that the method includes adjusting the stroke distance of said ram assembly body without decoupling a number of substantial components (¶0032).
Regarding Claim 12:
Egerton in view of Oliver discloses the method of Claim 11.
Oliver teaches that only the bolt (50) and the bearing assembly (40) must be decoupled, rotated and recoupled to the settable shape mounting second component in order to adjust the stroke distance of the ram assembly body (col. 4, ln. 11-15).
Oliver does not specify wherein adjusting the stroke distance of said ram assembly body without decoupling a number of substantial components includes: decoupling said settable shape mounting first and second components; rotating said settable shape mounting second component relative to said settable shape mounting first component; and recoupling said settable shape mounting first and second components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Egerton in view of Oliver wherein adjusting the stroke distance of said ram assembly body without decoupling a number of substantial components further includes: decoupling said settable shape mounting first and second components; rotating said settable shape mounting second component relative to said settable shape mounting first component; and recoupling said settable shape mounting first and second components. Adding these steps allows for easy maintenance of the uncoupled components during the ram stroke change.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show adjustable connecting rod coupling assemblies similar to that of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Katie L. Parr/Examiner, Art Unit 3725   

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725